Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach  and apparatus and method for calculating a flux quantum using a magnetic field measuring apparatus that includes a digital flux locked loop circuit, the flux quantum calculating method comprising inter alia: integrating, by a digital integrator included in the digital flux locked loop circuit, the digital value output from a first analog-to-digital converter, into an integrated value; 5converting, by a first voltage-to-current converter included in the digital flux locked loop circuit, the integrated value output from the digital integrator, into a current; generating, by a first coil included in the digital flux locked loop circuit, the magnetic field received by the superconducting quantum interference device, based on the current output from the first voltage-to-current converter; and calculating, by a calculating device included in the magnetic field measuring apparatus, a digital value indicating a flux quantum based on the digital value output from the first analog-to-digital converter when the first analog-to-digital converter converts the periodically changing voltage output from a superconducting quantum interference device upon receiving the magnetic field generated by a current that is obtained by converting a voltage generated by a voltage generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kobayashi et al (US 2007/0114994) teach a magnetic flux measuring apparatus which measures a magnetic field by using a superconductor quantum interference device; an A/D converter; and an integrator which generates integral data that corresponds to a magnetic flux change component.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845